Citation Nr: 0944294	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left knee bursitis.

2.  Entitlement to an initial compensable disability rating 
for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial compensable disability rating 
for bunion of the right foot.

4.  Entitlement to an initial compensable disability rating 
for bunion of the left foot.

5.  Entitlement to an initial compensable disability rating 
for acne vulgaris scarring of the face prior to June 18, 
2007.

6.  Entitlement to an initial disability rating in excess of 
10 percent for acne vulgaris scarring of the face as of June 
18, 2007.



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 
2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia: a May 
2006 rating decision and a January 2008 rating decision, 
which increased the disability rating for acne vulgaris 
scarring of the face to 10 percent, effective June 18, 2007.

The Board notes that the Veteran also had filed a notice of 
disagreement (NOD) in February 2008 with regard to the 
effective date assigned for the 10 percent disability rating 
for her acne vulgaris of the face.  However, she failed to 
perfect an appeal of that claim by filing a substantive 
appeal (e.g., VA Form 9 or equivalent statement) following 
the issuance of a statement of the case in June 2008.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2009).  Therefore, that issue is not before the Board at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional development of the 
evidence is required.

First, no post-service VA or private treatment records, with 
regard to treatment of the disabilities currently on appeal, 
have been associated with the claims file.  In this regard, 
VA's duty to assist pertains to obtaining records of the 
Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. 
§§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA).  VA also has a duty to make 
reasonable efforts to obtain relevant records, including 
private records that the claimant adequately identifies, and 
notify the claimant of such efforts whenever it is unable to 
obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any record of treatment for these 
disabilities would be relevant to the Veteran's claims, the 
RO should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  The 
Veteran also has to be apprised of this.

Further, VA examinations are needed to determine the current 
levels of severity of symptomatology attributable to the 
Veteran's service-connected left knee bursitis, right knee 
patellofemoral pain syndrome, bunion of the right foot, 
bunion of the left foot, and acne vulgaris scarring.  The 
Veteran's last VA examination for these disabilities was in 
June 2007, more than two years ago, and more current 
examinations would be helpful in deciding her appeal, 
particularly because the Veteran has complained of worsening 
symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether she had any relevant treatment at 
a VA facility since discharge from service 
in July 2005.  If so, obtain all pertinent 
records of any medical treatment for the 
Veteran's bilateral knee and bilateral 
foot disorders, and her acne vulgaris 
scarring of the face, from the appropriate 
VA Medical Center (VAMC) dated from July 
2005 to the present.  Also contact the 
Veteran to identify any private physicians 
from whom she received treatment for the 
aforementioned disabilities since July 
2005.  If any private treatment records 
exist, the RO also should ask the Veteran 
to provide authorization of release for 
these records and obtain them or ask the 
Veteran to submit such records.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file. 

2.  Schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to determine the current 
nature and severity of her left knee 
bursitis and right knee patellofemoral 
pain syndrome.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the knee disabilities 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

Finally, the examiner should indicate the 
effect the Veteran's left knee bursitis 
and right knee patellofemoral pain 
syndrome have on her ability to obtain and 
maintain gainful employment.

The Veteran is hereby advised that failure 
to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences to her claim for a 
higher rating.  

3.  Also schedule the Veteran for a VA 
examination, by an appropriate specialist, 
to determine the current nature and 
severity of her bunions of the right and 
left feet.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, any records of 
recent treatment.

The examiner is asked to identify and 
describe any current symptomatology, 
including the level of severity of the 
bunions and whether the Veteran has 
undergone any operation due to 
symptomatology of her bunions.

Finally, the examiner should indicate the 
effect the Veteran's bunions of the right 
and left feet have on her ability to 
obtain and maintain gainful employment.

The Veteran is hereby advised that failure 
to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences to her claim for a 
higher rating.  

4.  Finally, schedule the Veteran for a VA 
dermatology examination, by an appropriate 
specialist, to determine the current 
nature and severity of her acne vulgaris 
scarring of the face.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examiner is asked to provide a 
detailed description of the symptoms of 
the Veteran's service-connected acne 
vulgaris scarring of the face as seen 
during the examination and an opinion, if 
possible, as to the percentages of the 
entire body and exposed area affected 
during flare-ups of the Veteran's 
disability.  The examiner should also 
thoroughly and adequately address the 
various manifestations of the acne 
vulgaris scarring of the face, including 
any and all scars, any characteristics of 
disfigurement, limitation of function of 
the affected part(s), and the sizes of the 
scars.  The examiner should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.      

Finally, the examiner should indicate the 
effect the Veteran's acne vulgaris 
scarring of the face has on her ability to 
obtain and maintain gainful employment.

The Veteran is hereby advised that failure 
to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences to her claim for a 
higher rating.  

5.  Readjudicate the Veteran's claims for 
higher initial ratings for left knee 
bursitis, right knee patellofemoral pain 
syndrome, bunion of the right foot, bunion 
of the left foot, and acne vulgaris 
scarring of the face, in light of the 
physical examinations provided to her and 
any additional medical evidence received 
since the statements of the case (SOC) in 
January 2008.  If the claim is not granted 
to the Veteran's satisfaction, send her a 
supplemental SOC (SSOC).  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  The Veteran 
should be given an opportunity to respond 
to the SSOC before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


